The Chancellor
decided, that as the parties had a present interest in the rents as tenants in common and were also the owners of the reversion in common, they had a present portable interest in the premises, which would authorize the court to decree a sale in the present suit; but as the lessees were not tenants in common with any of the owners of the rents, or of the reversion, their interests could not be sold; that the sale must be made subject to the rights of such Ies*519sees during the term for which the premises were leased; and that the lessees would thereby become the tenants to the purchaser of the rents and reversion.
Decree accordingly.